               Case 2:19-cr-00259-JCC Document 41 Filed 11/25/20 Page 1 of 1




 1                                                       The Honorable John C. Coughenour
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                       NO. CR19-259JCC
10                             Plaintiff,
                                                      GOVERNMENT’S MOTION TO SEAL
11                       v.
12    RYAN S. HERNANDEZ,
13                            Defendant.
14
15           The United States of America, by and through Brian T. Moran, United States
16 Attorney for the Western District of Washington, and Steven T. Masada, Assistant United
17 States Attorney for said District, respectfully requests that the Exhibits 1, 2, 4 and 5 of
18 the Sentencing Memorandum be filed under seal because they contain sensitive material,
19 including personal data and medical information.
20           DATED this 25th day of November, 2020.
21                                             Respectfully submitted,
22                                             BRIAN T. MORAN
23                                             United States Attorney
24
                                               /s/ Steven T. Masada
25                                             STEVEN T. MASADA
26                                             Assistant United States Attorney
                                               Phone: (206) 553-4282
27                                             E-mail: Steven.Masada@usdoj.gov
28
     Government’s Motion to Seal - 1                                        UNITED STATES ATTORNEY
     U.S. v. Hernandez/CR19-259JCC                                         700 S TEWART S TREET, S UITE 5220
                                                                            S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
